Case 2:20-cv-12493-NGE-PTM ECF No. 5 filed 09/21/20                     PageID.39      Page 1 of 4




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION
THOMAS WILLIAM WOOTEN,

       Petitioner,                             Case Number 2:20-CV-12493
                                               HONORABLE NANCY G. EDMUNDS
v.                                             UNITED STATES DISTRICT JUDGE

DANA NESSEL,

      Respondent,
_________________________________/

 OPINION AND ORDER HOLDING IN ABEYANCE THE PETITION FOR WRIT OF
      HABEAS CORPUS AND ADMINISTRATIVELY CLOSING THE CASE.

       Thomas William Wooten, (“Petitioner”), confined at the Allenwood Federal Correctional

Institution in White Deer, Pennsylvania, filed a pro se petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254, in which he challenges his Michigan convictions for first-degree criminal

sexual conduct and using a computer to commit a crime. Petitioner has also filed a motion to hold

the petition in abeyance to permit him to file a post-conviction motion in the state courts to exhaust

several claims that are contained in his petition which have yet to be exhausted with the state

courts. For the reasons stated below, the Court will hold the petition in abeyance and will stay the

proceedings under the terms outlined below in the opinion to permit petitioner to return to the state

courts to exhaust his claims, failing which the petition shall be dismissed without prejudice. The

Court will also administratively close the case.

       Petitioner filed a pro se petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254,

asking this Court to grant him habeas relief on five claims. Petitioner acknowledges that two, and

possibly three, of his claims were never exhausted in the state courts. Petitioner argues that he now

has newly discovered evidence that he wishes to present to the state courts in order to properly

exhaust these claims.

                                                   1
Case 2:20-cv-12493-NGE-PTM ECF No. 5 filed 09/21/20                    PageID.40      Page 2 of 4




       Exhausting state court remedies in this case requires the filing of a post-conviction motion

for relief from judgment under M.C.R. 6.500. See Wagner v. Smith, 581 F. 3d 410, 419 (6th Cir.

2009). Petitioner could exhaust his claims by filing a motion for relief from judgment with the

Macomb County Circuit Court under M.C.R. 6.502. The denial of a motion for relief from

judgment can be appealed to the Michigan Court of Appeals and the Michigan Supreme Court.

M.C.R. 6.509; M.C.R. 7.203; M.C.R. 7.302. See Nasr v. Stegall, 978 F. Supp. 714, 717 (E.D.

Mich. 1997).

       The outright dismissal of the petition, even without prejudice, might result in petitioner

being foreclosed from presenting his claims in federal court due to the expiration of the one year

statute of limitations contained in the Antiterrorism and Effective Death Penalty Act (AEDPA).

See 28 U.S.C. § 2244(d)(1). A common circumstance that calls for the abatement of a habeas

petition arises when an original petition was timely filed, but a second, exhausted habeas petition

would be time barred by the statute of limitations for filing habeas petitions contained in 28 U.S.C.

§ 2244(d)(1). See Hargrove v. Brigano, 300 F. 3d 717, 720-21 (6th Cir. 2002).

       A habeas petitioner who is concerned about the possible effects of his or her state post-

conviction filings on the AEDPA’s statute of limitations can file a “protective” petition in federal

court and then ask for the petition to be held in abeyance pending the exhaustion of state post-

conviction remedies. See Pace v. DiGuglielmo, 544 U.S. 408, 416 (2005)(citing Rhines v. Weber,

544 U.S. 269 (2005)). A federal court may stay a federal habeas petition and hold the petition in

abeyance pending resolution of state court post-conviction proceedings, if there is good cause for

failure to exhaust and the unexhausted claims are not “plainly meritless.” Rhines, 544 U.S. at 278.

       Petitioner’s claims do not appear to be “plainly meritless.” See Wagner v. Smith, 581 F. 3d

at 419. Further, any new claims that petitioner wishes to present to the state courts might be based



                                                 2
Case 2:20-cv-12493-NGE-PTM ECF No. 5 filed 09/21/20                      PageID.41      Page 3 of 4




on newly discovered evidence, petitioner has thus shown good cause for failing to properly raise

these claims sooner. See e.g. Cunningham v. Hudson, 756 F.3d 477, 486 (6th Cir. 2014).

       When a district court determines that a stay is appropriate pending exhaustion of state court

remedies, the district court “should place reasonable time limits on a petitioner’s trip to state court

and back.” Rhines, 544 U.S. at 278. To ensure that petitioner does not delay in exhausting his state

court remedies, the Court imposes upon petitioner time limits within which he must proceed. See

Palmer v. Carlton, 276 F.3d 777, 781 (6th Cir. 2002). Petitioner must present his claims in state

court by filing a post-conviction motion for relief from judgment with the state trial court within

ninety days from the date of this Order. See id. Further, he must ask this Court to lift the stay

within ninety days of exhausting his state court remedies. See id. “If the conditions of the stay are

not met, the stay may later be vacated nunc pro tunc as of the date the stay was entered, and the

petition may be dismissed.” Palmer, 276 F. 3d at 781 (internal quotation omitted).

                                              ORDER

       Accordingly, IT IS ORDERED that petitioner may file a motion for relief from judgment

with the state court within ninety (90) days of receipt of this Court’s order. Petitioner shall re-file

his habeas petition within 90 days after the conclusion of the state court post-conviction

proceedings, using the same caption and case number. Petitioner is free at that time to file an

amended habeas petition which contains any newly exhausted claims.

       To avoid administrative difficulties, the Court ORDERS the Clerk of Court to CLOSE

this case for statistical purposes only. Nothing in this order or in the related docket entry shall be

considered a dismissal or disposition of this matter. See Thomas v. Stoddard, 89 F. Supp. 3d 937,

943-44 (E.D. Mich. 2015); See also AFT Michigan v. Project Veritas, 397 F. Supp. 3d 981, 996




                                                  3
Case 2:20-cv-12493-NGE-PTM ECF No. 5 filed 09/21/20               PageID.42     Page 4 of 4




(E.D. Mich. 2019), leave to appeal denied sub nom. In re Project Veritas, No. 19-0109, 2019 WL

4667711 (6th Cir. Aug. 16, 2019).

        It is further ORDERED that upon receipt of a motion to reinstate the habeas petition

following exhaustion of state remedies, the Court will order the Clerk to reopen this case for

statistical purposes.

                                           s/ Nancy G. Edmunds
                                           HON. NANCY G. EDMUNDS
                                           UNITED STATES DISTRICT JUDGE
Dated: September 21, 2020



I hereby certify that a copy of the foregoing document was served upon counsel of record on
September 21, 2020, by electronic and/or ordinary mail.

                                    s/Lisa Bartlett
                                    Case Manager




                                               4
